Citation Nr: 1735203	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the amount paid to the Veteran pursuant to an award of a temporary total rating under 38 C.F.R. § 4.30 from February 4, 2009 to March 31, 2009 was correctly calculated. 

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 1, 2009.

3.  Entitlement to a rating in excess of 50 percent for PTSD from April 1, 2009.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Togus, Maine and Detroit, Michigan, respectively.

A May 2009 rating decision awarded a temporary total rating for PTSD pursuant to 38 C.F.R. § 4.30.  The total rating was effective from February 4, 2009 to March 31, 2009, and then a 30 percent rating was assigned effective April 1, 2009.  A November 2009 rating decision awarded an increased 50 percent evaluation for PTSD effective April 1, 2009.  These awards provide less than the maximum benefit available under VA law and regulations; therefore, the claim of an increased rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2013 decision, the Board remanded this appeal for further development.

An April 2017 rating decision granted service connection for bilateral hearing loss and tinnitus.  These awards constituted a full grant of the benefits sought on appeal; the claims of service connection for bilateral hearing loss and tinntus are no longer before the Board.

The issue pertaining to an increased rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2009 rating decision awarded a temporary total rating pursuant to          38 C.F.R. § 4.30 from February 4, 2009 to March 31, 2009.  

2.  Pursuant to the award of a temporary total rating, compensation for the month of March 2009 corresponded to the 100 percent rate, $2,673.00.

3.  The Veteran was initially paid $376.00 for the month of March, and then after the award of the temporary total rating, he received retroactive pay in the amount of $2,297.00, which represented the difference between the amount he had already received and $2,673.00.


CONCLUSION OF LAW

The criteria for entitlement to additional compensation for the award of a temporary total rating under 38 C.F.R. § 4.30 from February 4, 2009 to March 31, 2009 have not been met.  38 U.S.C.A. §§ 1155, 1156, 1114, 5111 (West 2014); 38 C.F.R.       §§ 3.400, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks additional compensation he believes is owed to him for payment of the award of a temporary total rating under 38 C.F.R. § 4.30 from February 4, 2009 to March 31, 2009.  For the reasons that follow, the Board finds that the payment the Veteran received for this award was accurate; he is not owed additional compensation.

A May 2009 rating decision awarded a temporary total rating pursuant to 38 C.F.R. § 4.30 from February 4, 2009 to March 31, 2009.  The award was for a period of hospitalization in excess of 21 days for service-connected PTSD.  Both prior to and after the removal of the temporary total rating, the Veteran was rated as 30 percent disabling.  Thus, the Veteran's rating during the period may be described as follows: The Veteran was rated at 30 percent prior to February 4, 2009, rated 100 percent from February 4, 2009 to March 31, 2009, and rated 30 percent from April 1, 2009 onward.

A May 2009 notice letter informed the Veteran of the impact the temporary total rating would have on his compensation payments.  The notice informed him that pursuant to 38 U.S.C. § 5111, payments for the temporary total rating would begin the first day of the month after entitlement.  The notice letter informed him that the monthly entitlement amount for a 100 percent rating was $2,673.00.  The notice letter also informed him that his temporary total rating would be removed effective April 1, 2009, and his monthly entitlement amount would lower to that corresponding to the 30 percent rate, which was $376.00.

In July 2009, the Veteran reported that he received a VA check in the amount of $2,297.00, which represented his award for a temporary total rating.  He indicated that he thought the check should have been in the amount of $2,673.00, as that had been identified as his current rate.  Accordingly, he asserted that he was owed the difference of $376.00.

Based on consideration of all of the evidence of records, the Board finds that the Veteran's payment was accurate and that he is not owed additional compensation.  A review of the Disability Compensation - Basic Rates table applicable to the period in question confirms that the compensation corresponding to the 30 percent rate was $376.00 and the compensation corresponding to the 100 percent rate was $2,673.00.  See M21-1, Part I, Appendix B; see also 38 U.S.C.A. § 1114(c), (j).  Additionally, as the effective date for the award of the temporary total rating was February 4, 2009, payment for this benefit could not commence until the first day of the following month, see 38 U.S.C.A. § 5111(a); therefore, pursuant to VA law and regulations the Veteran was entitled to payment at the 100 percent rate for only one month, March.  It is important to note that this payment was not actually made in March.  Indeed, entitlement to this benefit was awarded in a rating decision issued that May and the Veteran did not receive a check for this benefit until a later date.  Therefore, the payment was made retroactively.  At the time of the payment of this benefit, the Veteran had already been paid $376.00 for the month of March, which corresponded to the 30 percent rate.  Thus, he was issued a check in the amount of $2,297.00; this is the difference between the 100 percent rate of $2,673.00 and the amount he had already received.  The Veteran is not entitled to additional compensation under VA law and regulations.  His compensation for the month of March corresponded to the 100 percent rate; he was not eligible for payment above that rate.  Accordingly, the Board finds that the payment the Veteran received for this award was accurate; he is not owed additional compensation.


ORDER

Entitlement to additional compensation for the award of a temporary total rating under 38 C.F.R. § 4.30 from February 4, 2009 to March 31, 2009 is denied.


REMAND

The Veteran seeks an increased rating for PTSD.  The appeal period for this claim dates back to July 18, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  In an October 2013 decision, the Board remanded this claim for further development.  The AOJ was asked to complete the requested development and then readjudicate the issue in a supplemental statement of the case (SSOC).  A SSOC was issued in March 2017; however, it did not consider the rating for PTSD prior to April 1, 2009.  Accordingly, the Board finds that there has not been substantial compliance with its October 2013 remand directives.  Remand is required for the issuance of a SSOC that evaluates the claim for an increased rating for PTSD for the entire appeal period.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the AOJ is asked to obtain an addendum VA medical opinion from the examiner who performed the March 2016 VA examination.  That examiner was able to separate the effects of the Veteran's alcohol use disorder from those of his service-connected PTSD.  The Board requests additional discussion of the effects of long-term alcohol and substance use during periods of remission, both in a general sense and as the examiner believes would have been experienced by the Veteran.  Specifically, the Board lacks the medical knowledge to determine whether symptoms and effects that may be attributed to alcohol and substance use would have continued during periods of remission and, therefore, would not be attributed to service-connected PTSD during those periods.  This knowledge could alter the Board's perception of the October 2005, February 2008, July 2008, September 2009 VA examination reports, which appear to have been conducted during periods of remission.

As the claim for an increased rating for PTSD is remanded for further development, the Board will defer adjudication of the intertwined issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his PTSD.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159 (e). 

3.  Obtain an addendum VA medical opinion from the March 2016 VA examiner regarding the nature of the Veteran's diagnosed psychiatric disorders.  If that examiner is not available, then a different VA psychologist or psychiatrist may author the opinion.  The examiner must review the entire claims file in conjunction with writing the opinion.

The Board requests additional discussion of the effects of long-term alcohol and substance use during periods of remission, both in a general sense and as the examiner believes would have been experienced by the Veteran.  Specifically, the Board lacks the medical knowledge to determine whether symptoms and effects that may be attributed to alcohol and substance use would have continued during periods of remission and, therefore, would not be attributed to service-connected PTSD during those periods.

The examiner is asked to comment on the accuracy of the October 2005, February 2008, July 2008, September 2009 VA examination reports.  These examination reports appear to have been conducted during periods of remission from alcohol and substance use, and the examiners did not separate the symptoms and effects of alcohol and substance use from those of PTSD.

A complete rationale should be provided for all opinions expressed.  If an opinion cannot be provided without resorting to mere speculation, it should be explained why that is so.

4.  Finally, readjudicate the appeal.  Adjudication of the claim for an increased rating for PTSD should consider the entire appeal period, that is, dating back to July 18, 2006.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


